 
Exhibit 10.1
 
AMENDMENT TO PROMISSORY NOTE
 
This amendment to Promissory Note (this “Amendment”) is made as of April 12,
2002 (the “Effective Date”) by and between Riverstone Networks, Inc., with its
principal place of business at 5200 Great America Parkway, Santa Clara, CA 95054
and its affiliates (“Riverstone”) and Romulus Pereira (“Executive”).
 
Riverstone and Executive entered into the Promissory Note on April 12, 2000 (the
“Original Note”) and have agreed to amend the Original Note as set forth herein.
For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in consideration of the mutual obligations set forth below,
Riverstone and Executive hereby agree as follows. All capitalized terms not
defined herein shall have the meanings assigned to them in the Original Note.
 
1.  The last sentence of the first paragraph of the Original Note shall be
amended to read as follows:
 
“The outstanding principal amount of this Note shall be payable three (3) years
from the above stated date to Riverstone Networks, Inc. at 5200 Great America
Parkway, Santa Clara, California 95054.”
 
2.  The last paragraph of the Original Note shall be amended to read as follows:
 
“This Note, and all rights, powers, remedies and obligations arising from this
Note, shall be construed according to and governed by the laws of the State of
California.”
 
3.  Other than set forth above, the Original Note shall remain in full force and
effect.
 
4.  This Amendment and the Original Note constitute the entire agreement between
Riverstone and Executive relating to their subject matter and supersede all
prior or contemporaneous representations, discussions, negotiations and
agreements, whether written or oral, relating to their subject matter. This
Agreement may be amended or modified only by a writing that is signed by duly
authorized representatives of both parties.
 
IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized officers or representatives, and delivered as of the Effective Date.
 
RIVERSTONE NETWORKS, INC.
     
ROMULUS PEREIRA
/s/    ROBERT STANTON        

--------------------------------------------------------------------------------

     
/s/    ROMULUS PEREIRA        

--------------------------------------------------------------------------------

   
Robert Stanton
Executive Vice President of Finance
and Chief Financial Officer
         
Romulus Pereira
Date: May 16, 2002
     
Date: May 22, 2002